Citation Nr: 0418405	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  97-10 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to service connection for a claimed right eye 
disorder.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for ulcers, claimed as 
secondary to service-connected PTSD.  







REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision in which the RO 
denied service connection for hypertension and an ulcer, and 
determined that new and material evidence had not been 
received to reopen a claim for an eye condition.  

This matter also comes to the Board on appeal from a separate 
August 1996 rating decision in which the RO granted service 
connection for PTSD and assigned a 70 percent evaluation.  

The Board notes that the claim of service connection for a 
right eye disorder was initially characterized by the RO as 
whether to reopen a previously denied claim of service 
connection for an eye condition.  

However, the Board notes that, in the previous February 1985 
rating decision, the RO denied service connection for a left 
eye condition.  

According to several written statements submitted by the 
veteran and his representative, he is currently seeking 
service connection for a right eye disorder.  Thus, the issue 
on appeal has been recharacterized on the title page 
accordingly.  

In a VA Form 9, Appeal to Board of Veterans' Appeals (Board), 
received in April 1997, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  However, in a 
signed statement received in December 1998, the veteran 
withdrew this request.  

The issues of service connection for hypertension, an ulcer 
and an eye disorder are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on his 
part.  


FINDING OF FACT

The veteran is shown as likely as not to be unable to work at 
substantially gainful employment due to his service-connected 
PTSD.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
criteria for the assignment of a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim of 
entitlement to a TDIU rating has been obtained and associated 
with the claims folder, and that the medical opinions and 
clinical records on file are sufficient to resolve that issue 
in the appellant's favor.  

The Board notes that the remaining issues on appeal will be 
addressed in further detail in the Remand portion of this 
document.  


II.  Entitlement to a TDIU

The record reflects that service connection is currently in 
effect for PTSD, which has been evaluated as 70 percent 
disabling.  This is the veteran's only service-connected 
disability.  

The veteran is now seeking a TDIU rating.  He essentially 
asserts that he is unable to work as a result of his service-
connected PTSD.  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

A claim for a total compensation rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

As noted, the veteran's service-connected PTSD has been 
evaluated as 70 percent disabling.  Thus, he meets the 
percentage requirements of 38 C.F.R. § 4.16(a).  Therefore, 
the veteran is eligible for a TDIU if it is determined that 
the impairment caused by his PTSD precludes him from 
following a substantially gainful occupation.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the question of whether the service-
connected PTSD renders him unable to obtain or maintain 
substantially gainful employment.  

For example, the Board notes the report of a May 1997 VA 
examination in which it was noted that the veteran had last 
worked as a small grocery store owner, but had to give up 
that job in 1980 because he was always arguing with 
customers.  The examination revealed an agitated and anxious 
individual who was accompanied by his son, who was needed in 
order to help the veteran maintain composure.  

Following examination, the psychiatrist determined that the 
veteran was unemployable due to his difficulty in relating to 
other people and the extent of his depression, which was 
causing in suicidal thoughts and an inability to concentrate.  

The psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 36, which was consistent with some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  

The Board also notes the report of a January 2004 VA 
examination in which a psychologist also noted that the 
veteran had last worked as a small grocery store around 1980 
or 1983.  However, at that time, it was noted that he did not 
fight with customers, but instead would try to isolate 
himself from people.  

The psychologist ultimately opined that the veteran was able 
to adapt to employment in the past by working jobs that 
required less interaction with people, and that, although it 
was difficult for him to remain employed, he was generally 
able to do so.  For this reason, the psychologist concluded 
that the veteran's PTSD was not the cause of any 
unemployability.  

In view of the foregoing, the Board finds that there is 
conflicting medical evidence of record regarding the question 
of whether the veteran's service-connected PTSD precludes him 
from obtaining or maintaining substantially gainful 
employment.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board concludes that the veteran is unemployable 
as a result of his service-connected PTSD.  38 U.S.C.A. 
§ 5107(b).  The claim for a TDIU rating is, accordingly, 
granted.  



ORDER

A TDIU rating is granted, subject to the regulations 
governing the payment of VA monetary awards.  




REMAND

The veteran is also seeking service connection for a right 
eye disorder.  He appears to be contending that he injured 
his right eye in an automobile accident prior to service, and 
that it was permanently aggravated as a result of his 
military service.  

It is pertinent to note in this regard the report to the 
examination done as discharge from service in March 1946 
noted that the veteran a "[r]ight traumatic cataract 
[k]erafitis (old) [a]dherent leucoma.  EPTS."  Other service 
medical records are not available for review.  

The Board notes that, in April 1996, the veteran underwent a 
VA visual examination.  However, this examiner did not 
comment on the etiology of his claimed right eye disorder.

Therefore, the Board concludes that a remand of this case is 
warranted so that the veteran can undergo another VA 
examination in order to determine the etiology of his claimed 
eye problems.  

In addition, the Board finds that another VA examination 
should be performed in order to determine whether the 
service-connected PTSD aggravated the claimed hypertension 
and ulcer condition.  All related treatment records also 
should obtain.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R § 3.310(a)  Allen v. Brown, 7 
Vet.App. 439, 448 (1995) (en banc).  

The RO in this regard must ensure that the mandates of VCAA 
have been met if the case is being returned to the Board for 
the purpose of appellate disposition.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the claimed 
right eye disorder, hypertension and 
ulcer disorder.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider.  When the veteran 
responds, the RO should obtain records 
from each health care provider that he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and likely 
etiology of his claimed right eye 
disability.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests should 
be performed.  The examiner also should 
elicit from the veteran and record a 
complete clinical referable to any right 
disorder.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether the veteran has 
current right eye disability that at 
least as likely as not is due to disease 
or injury that was incurred in or 
aggravated by his military service.  If 
it is determined that any right eye 
disability existed prior to service, then 
the examiner should opine as to the 
likelihood that the preexisting 
disability underwent as increase in 
severity beyond natural progress during 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

4.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and likely 
etiology of his claimed hypertension and 
ulcer disorder.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests should 
be performed.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether the veteran has 
current disability manifested by 
hypertension or gastrointestinal 
disability that at least as likely as not 
was caused or aggravated by the service-
connected PTSD.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



